KLEINSCHMIDT, Judge,
concurring:
I agree with the majority that the trial court was correct in dismissing the petition. I do not agree with the way the majority interprets A.R.S. section 25-337.01(A)(3), the provision which permits grandparents to seek visitation with a grandchild born out of wedlock. The majority concludes that the grandparent has no standing to seek visitation in this case because the adoption of the child removed the child from the status of one born out of wedlock. I think that the child remains a child born out of wedlock as that term is used in A.R.S. section 25-337.01 even after it is adopted. If grandparents’ visitation rights are terminated when a child is adopted, it is because subsection D of section 25-337.01(A)(3) expressly provides for termination in that circumstance.
For me, the real question is whether adoption merely terminates grandparents’ previously granted visitation rights but does not prevent grandparents from seeking to establish visitation after an adoption has been entered, or whether adoption cuts off a grandparents’ visitation rights forever. I believe the statute terminates grandparents’ visitation rights forever.
The legislature has established a strong policy in favor of allowing an adopted child and the child's new parents to make a clean break with the child’s past. Arizona Revised Statutes sections 8-117(A) and (B) provide:
A Upon entry of the decree of adoption, the relationship of parent and child and all the legal rights, privileges, duties, obligations and other legal consequences of the natural relationship of child and parent shall thereafter exist between the adopted person and the adoptive petitioner the same as though the child were born to the adoptive petitioner in lawful wedlock. The adopted child shall be entitled to inherit real and personal property from and through the adoptive petitioner and the *600adoptive petitioner shall be entitled to inherit real and personal property from and through the adopted child the same as though the child were bom to the adoptive petitioner in lawful wedlock.
B. Upon entry of the decree of adoption, the relationship of parent and child between the adopted person and the persons who were his parents just prior to the decree of adoption shall be completely severed and all the legal rights, privileges, duties, obligations and other legal consequences of the relationship shall cease to exist, including the right of inheritance, except that where the adoption is by the spouse of the child’s parent, the relationship of the child to such parent shall remain unchanged by the decree of adoption.
The policy of the statute seems clear. The adoption of a child completely destroys the rights of the natural parents to the child. If the parents’ rights are terminated, so must be the grandparents’ rights, because the statute is obviously intended to provide a new beginning for the child and the child’s new family. In re Marriage of Soergel, 154 Wis.2d 564, 453 N.W.2d 624, 627 (1990), presented this very issue of a grandparent’s right to visit a child which had been adopted. The Wisconsin statutes reflected the same policies as do our own. The court concluded that the grandparent had no right to visitation, saying that adoption “has the effect of severing all rights of the adopted child’s birth family to the child.” (Emphasis added.) Other courts, presented with the identical question, have reached the same conclusion. See Robinson v. Zink, 74 Wash.App. 727, 875 P.2d 693 (1994); Bond v. Yount, 47 Wash.App. 181, 734 P.2d 39 (1987); and Bopp v. Lino, 110 Nev. 1246, 885 P.2d 559 (1994).
The only right to visitation a grandparent has derives from A.R.S. section 25-337.01 and there is nothing in that statute which suggests that it was intended to supersede the policy embodied in A.R.S. section 8-117.